             Case 4:21-cv-00786-P Document 5 Filed 07/12/21                   Page 1 of 1 PageID 62


                                           United States District Court
                                                Northern District of Texas

        Karen Mitchell                                                                 Fort Worth Division
        Clerk of Court
                                                         7/12/2021

        17th District Court
        Tom Vandergriff Civil Courts Building, 3rd Fl
        100 North Calhoun St.
        Fort Worth, TX, 76196




        RE: Remand of Case 4:21-cv-786-P

                      Style: Roberts v. Alcon Research LLC

        Dear Clerk:

               Enclosed is a certified copy of an Order and/or Judgment remanding the above captioned
        case back to the               17th Judicial District Court           , 017-325462-21
        along with a copy of the docket sheet.

                If you have any questions regarding this matter, I may be reached at 817-850-6615 .




                                                                     Sincerely,
                                                                     Karen Mitchell, Clerk
                                                                         s/N. Klingelhoefer
                                                                     By: _______________
                                                                         Deputy Clerk

Enclosure --Certified docket sheet and order of remand



cc:         Counsel of Record
            Case file (public entry)
